 1
                                                THE HONORABLE BENJAMIN H. SETTLE

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT SEATTLE

 6
     EQUAL EMPLOYMENT OPPORTUNITY
 7
     COMMISSION,
 8                    Plaintiff                       CIVIL ACTION NO.
                                                      3:19-cv-05696-BHS-MLP
 9                       v.
10                                                   STIPULATION RE INTERVENTION AND
     NORTHWEST WIRELESS                              JOINT REQUEST FOR EXTENSION OF
11   ENTERPRISES, LLC d/b/a T-MOBILE,                RULE 26(a) DISCLOSURES AND JOINT
                                                     STATUS REPORT
12                    Defendant.
13                                                   NOTE ON MOTION CALENDAR:

14                                                   November 22, 2019

15

16
            Plaintiff Equal Employment Opportunity Commission ("EEOC") and Defendant
17
     Northwest Wireless Enterprises, LLC d/b/a T-Mobile ("Defendant" or "NWWE"), hereby
18

19   stipulate as follows:

20          1. Defendant stipulates to the intervention of Melissa Daniel (ECF Nos. 15-17) in the

21   present suit initiated by the EEOC (ECF No. 1), and that she be permitted to file her complaint in
22
     intervention which includes other federal and state law claims via supplemental jurisdiction.
23
            2. In light of the Ms. Daniel's intervention, the EEOC and NWWE jointly request a 45-
24
     day extension of the current litigation deadlines to allow NWWE to file an Answer to Ms.
25
     Daniel's complaint in intervention: (a) Rule 26(a) initial disclosures, by November 25, 2019; and

     (b) Joint Status Report by December 2, 2019.

     STIPULATION re INTERVENTION AND JOINT                             EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                             909 First Avenue, Suite 400
     REQUEST FOR EXTENSION - Page 1 (3:19-cv-05696-                                      Seattle, Washington 98104-1061
     BHS-MJP)                                                                                 Telephone: (206) 220-6883
                                                                                              Facsimile: (206) 220-6911
                                                                                                   TDD: (206) 220-6882
            3. The purpose of this extension request is not to create unnecessary delay because the
 1

 2   EEOC and NWWE have been diligent in trying to plan litigation, and have convened two

 3   separate Rule 26(f) conferences for this purpose on October 10, 2019 and November 12, 2019.

 4   In light of the Ms. Daniel's intervention, however, the extension of the current litigation
 5
     deadlines will allow the parties to jointly plan litigation in the most efficient manner possible,
 6
     with all necessary parties.
 7

 8
            RESPECTFULLY SUBMITTED this 22nd day of November, 2019.
 9

10

11
     BY:    /s/ Damien A. Lee               Date: November 22, 2019
12
      DAMIEN A. LEE
13    Senior Trial Attorney
      EEOC-Seattle Field Office
14
      909 First Avenue, Suite 400
15
      Seattle, WA 98104-1061

16
                    Attorney for Plaintiff Equal Employment Opportunity Commission
17

18
     BY:    /S/ Matthew A. Lind             Date: November 22, 2019
19

20
     Matthew A. Lind
21   19717 Front Street NE
     P.O. Box 400
22   Poulsbo, WA 98370
     matt@westsoundlegal.com
23

24   James K. McCanna
     P.O. Box 468
25   Kingston, WA 98346
     jmccanna@mccannalaw.com

                      Attorneys for Defendant Northwest Wireless Enterprises, LLC.
     STIPULATION re INTERVENTION AND JOINT                                EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                                909 First Avenue, Suite 400
     REQUEST FOR EXTENSION - Page 2 (3:19-cv-05696-                                         Seattle, Washington 98104-1061
     BHS-MJP)                                                                                    Telephone: (206) 220-6883
                                                                                                 Facsimile: (206) 220-6911
                                                                                                      TDD: (206) 220-6882
                                                   ORDER
 1

 2          This matter, having come on regularly before the Court, and the Court being fully

 3   advised, and having examined the records and files herein, IT IS HEREBY ORDERED,

 4   ADJUDGED AND DECREED that the above Stipulation re INTERVENTION AND JOINT

 5   REQUEST FOR EXTENSION OF RULE 26(a) DISCLOSURES AND JOINT STATUS

 6   REPORT is confirmed and ENTERED.

 7          The parties will exchange Rule 26(a) initial disclosures forty-five (45) days from the date

 8   on which Melissa Daniel’s intervention is granted, and file their Joint Status report seven (7)

 9   days after exchanging their initial disclosures.

10
     DATED this 26th day of November, 2019,
11

12

13

14                                                        A
                                                          MICHELLE L. PETERSON
15
                                                          United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25




     STIPULATION re INTERVENTION AND JOINT                              EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                              909 First Avenue, Suite 400
     REQUEST FOR EXTENSION - Page 3 (3:19-cv-05696-                                       Seattle, Washington 98104-1061
     BHS-MJP)                                                                                  Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
                                                                                                    TDD: (206) 220-6882
                                    CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on November 26, 2019, I electronically filed the foregoing document

 3   titled “STIPULATION RE INTERVENTION AND JOINT REQUEST FOR EXTENSION OF

 4   RULE 26(a) DISCLOSURES AND JOINT STATUS REPORT” with the Clerk of the Court
 5
     using the CMF/ECF system, which will send notice of such filing to all counsel of record:
 6

 7          Beverly Grant
            Jeffery Bradley
 8          5808 100th Street SW, Suite A
            Lakewood, WA 98400
 9
            beverly@BevGrantlaw.com
10          Jeffery@BevGrantlaw.com

11          Counsel for Plaintiff Intervenor Applicant Melissa Daniel
12
            Matthew A. Lind
13          19717 Front Street NE
            P.O. Box 400
14          Poulsbo, WA 98370
15
            matt@westsoundlegal.com

16          James K. McCanna
            P.O. Box 468
17          Kingston, WA 98346
            jmccanna@mccannalaw.com
18

19
            Counsel for Defendant Northwest Wireless Enterprises, LLC.
20

21
                   DATED this 22nd day of November, 2019
22

23                                        /s/ Damien A. Lee
                                          Senior Trial Attorney
24                                        Seattle Field Office
                                          909 1st Avenue, Suite 400
25
                                          Seattle, Washington 98104-1061




     STIPULATION re INTERVENTION AND JOINT                              EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                              909 First Avenue, Suite 400
     REQUEST FOR EXTENSION - Page 4 (3:19-cv-05696-                                       Seattle, Washington 98104-1061
     BHS-MJP)                                                                                  Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
                                                                                                    TDD: (206) 220-6882
